 CLIFTON PRECISION PRODUCTS DIVISION, ETC.555dues or initiation fee arises.The Union then, as the Board held inPhiladelphiaSheraton,is bound to inform him fully as to his membership obligations.The failureof an employee to apply for membership may simply mean that he is not interestedin working for more than 31 days; or having had a free ride for that period, he maybelieve he will thereafter be overlooked if he does not file an application, and ridefree for a longer period.Dunn did so for nearly 3 months after the initial escapeperiod.2This was the posture of this matter when I granted Respondent's motion to dismissfor lack ofa prima faciecase at the end of the General Counsel's case.Dunn, it wasapparent, had never approached the Union.On remand, Respondent adduced theevidence related above as to the circularization of the Company's employees along the11-mile worksite.Though not in my opinion required as a defense against a chargeof violation of the Act, in view of Dunn's failure to approach the Union, it neverthe-less did undertake to inform every eligible employee of his obligations under the con-tract, specifically the amount of the dues, the manner in which they might be paid, andthe proper time and place of payment. In the absence of any comprehensive list ofemployees and their residence, I know of no more reasonable or effective way ofconveying this information.In my opinion Dunn did not want to join the Union, and played hide-and-seek withit,much easier to do here than in a factory or in the Philadelphia Sheraton hotel.Even on the last day of his employment, when he has been advised by his employerthat arrangements have been made with McWade, the Union's International repre-sentative, to have him reinstated in his job if he will go to the Union's hall the follow-ing night, he nevertheless deliberately stays away.Even when on the same night heby chance encounters McWade in another place, he conspicuously avoids asking himwhat arrangements he has made for him with Local 98D, and what his financialobligations are to that organization.I conclude and find that Dunn at no time had any real intention of applying formembership in the Union.Whether he had or not he did not apply and tender hismembership dues and initiation fees as required by the provisions of a valid unionshop contract.By reason of this failure Respondent Union could lawfully requesthis discharge by the Company.CONCLUSIONS OF LAW1.Respondent Local 98D, International Union of Operating Engineers, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.Construction Field Surveys, Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.Respondent Union has not engaged in any unfair labor practices in violationof Section 8(b)(1)(A) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.2Dunn testified that as late as May 1, 2 months after his employment, he was notcertain whether he would stay in the community and on his job, and a day or so laterasked Shapiro if the Company was going to send him back to a project he had formerlyworked on. Shapiro told him he could go back to the other project but If he stayedwith the Company he would have to join the Union. The following day he informedParker that he had intended to stay with the Company and join the Union.Clifton Precision Products Division,Litton Precision Products,Inc.andLocal 137, International Union of Electrical,Radio &MachineWorkers, AFL-CIO.Case No. 4-CA-3431. January 4,1966DECISION AND ORDEROn September 9, 1965, Trial Examiner Sidney J. Barban issued hisDecisionin the above-entitled proceeding, finding that the Respond-156 NLRB No. 59. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD,ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engagedin certainother unfair labor practices alleged in the complaint.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision and-a supporting brief.The General Counsel filed cross-exceptions and asupporting brief and Respondent also filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].rThe Board has reviewed the rulings of the Trial Examiner made at.the-hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs, andthe entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner, with the addi-tions and modifications noted herein.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 1(c) and reletter paragraph1(c) as paragraph 1(d) :["1(c) Refusing to bargain about job posting procedures with theabove-named labor organization and instituting wage increases with-out bargaining with said labor organization."[2.Add the following as the third paragraph of the notice :[WE WILL NOT refuse to bargain about job posting procedures withthe above-named labor organization nor will we institute wageincreaseswithout bargaining with said labor organization.]'Considering all the circumstances herein, we reject Respondent's claim thatits uni-lateral institution of a job posting procedure gave rise merely to a -matter of "substantivecontract interpretation" and is not properly before the Board in this unfair labor practiceproceeding.SeeCentury Papers, Inc.,155 NLRB 358 Like the Trial Examiner, wefind that the contract did not vest in Respondent the right to take this unilateral actionand we conclude that Respondent thereby violated Section 8(a) (5).Although the TrialExaminer found, as do we, that the Respondent's unilateral institution of a job postingprocedure and its unilateral grant of a wage increase violated the Act, he failed to pro-vide a remedy for these violations in the Recommended Order and Notice.We herebycorrect this inadvertent error by amending the Recommended Order and Notice to reflectthese additional violationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on September2, 1964,and thereafter amended,by the above-named ChargingParty,herein referred to as the Union,the General Counsel of the CLIFTONPRECISIONPRODUCTS DIVISION, E1C.557National Labor Relations Board, herein referred to as the General Counsel, by theRegional Director for Region 4 (Philadelphia, Pennsylvania), issued a complaintdated November 30, 1964, thereafter amended, against the above-named Respond-ent, herein referred to as the Respondent.The complaint alleged that the Respondenthad engaged in, and was engaging in, unfair labor practices in violation of Section,8(a)(1) and (5) of the National Labor Relations Act.Respondent duly filed ananswer to the complaint, which, as amended, admitted certain allegations of the com--plaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Sidney J. Barban atPhiladelphia, Pennsylvania, on various dates between February 23 and April 13, 1965.All parties appeared at the hearing and were afforded full opportunity to participate,-examine witnesses and adduce relevant evidence.Oral argument was waived. Briefshave been received from the General Counsel and the Respondent and have beencarefully considered.Upon the entire record in this case,' and from my observation of the witnesses, I-make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged at Clifton Heights, Pennsylvania,in the manufacture of electrical components?During the year previous to the issu-ance of the complaint, Respondent shipped from its Clifton plant-in interstate com-merce manufactured items of a value in excess of $50,000, and in the same period,received at its Clifton plant in interstate commerce goods and materials of a valuein excess of $50,000.Respondent admits and I find that Respondent is engaged in commerce within themeaning of the Act.II. LABORORGANIZATIONRespondent admits and I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. PreliminaryAs a result of proceedings initiated by the Union in Case No. 4-RC-5494, anelection was conducted, on June 26, 1963, by the Regional Director of the Boardamong the production and maintenance employees at the Clifton plant 3 to determinewhether those employees desired the Union as their collective-bargaining representa-tive.The tally of ballots shows that there were approximately 660 employees eligibleto vote; 638 employees appeared at the polls; 330 voted in favor of the Union, and300 voted against; 8 voters were challenged.The Union was certified, on July 5, 1963,by the Board as the collective-bargaining representative of the unit in which theelection was held.The parties thereafter engaged in numerous collective-bargainingsessions, during the course of which there was a strike of the employees from Octo-ber 23 to December 8, 1963.4 The strike was ended with agreement of the parties to1Respondent's motion to correct the record, to which no objection has been filed, hasbeen granted, with certain exceptions, in a separate order, together with certain correc-tions In the record made on my own motion.2 The certification of representative issued by the Board on July 5, 1963, was basedupon an appropriate unit of production and maintenance employees at Respondent's twoplants located at Broadway and Marple Streets, Clifton Heights, Pennsylvania, and 557East Baltimore Pike (Boat House), Clifton Heights, Pennsylvania. It was stipulatedthat this continues to be the appropriate unit.The two plants will be referred to togetherherein asthe Clifton plant.i The employer was then Clifton Precision Products Company, Inc., herein referred toas Clifton, which became a division of Litton Precision Products, Inc, herein sometimesreferred to as Litton, on December 10, 1963.No contention is made that the changein corporate ownership, as such, affected the obligation of Respondent, as the successoremployer at the Clifton plant to deal with the Union as the collective-bargaining repre-sentative of certain employees at that plant.* It was estimated that approximately 200 employees worked during the strike, appar-ently including some employees hired during the strike. It was also estimated by aunion representative that approximately 425 employees were on strikeIt appears thatabout two-thirds of the work force ceased work during the strike.This accords with thestatement in Respondent's brief that "at least one-third of the workforce continued towork during the strike." 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDa collective-bargaining contract effective December 9, 1963, for a period of 1 year,to December 8, 1964, subject to automaticrenewal inthe absence of 60-day noticeby either party to terminate the agreement.The record indicates that the agreement was actively administered by the partiesduring its term.Respondent asserts, however, that during this period it was advisedof employee dissatisfaction with the Union and the agreement.Allegedly the tempoof this employee dissatisfaction increased in June and July, immediately prior to theplant vacation period (the last week of July and the first week of August), which itselfpreceded what may be described as a very active August on the labor relations frontat the Clifton plant.During August 1964, Respondent, without prior consultation with the Union,instituted a "job posting" procedure designed to afford "Clifton personnel greateropportunities to advance their careers with the Company," by publicizing job vacan-cies to the employees prior to hiring personnel from outside the plant.Also during August, supervisory and management personnel became involved ona large scale in activities designed to effectuate employee withdrawal from checkoffof union dues or union membership, to be effective in the early part of October 1964.The collective-bargaining agreement, which did not provide for compulsory unionmembership, contained a provision for checkoff of dues for those employees whoexecuted voluntary authorizations dated after December 9, 1963.The contractualperiod of escape from the checkoff was a 5-day period in October.However, inAugust a number of supervisors, management personnel, and employees becameactively engaged, in advance, in preparing and completing withdrawal letters, manyof which were held by supervisory and management personnel for employees untiljust before the escape period in October.5About this same time, the record shows that a committee of employeesinitiated amovement in support of a petition for an election to decertify the Unionas the bar-gaining representative of the employeesSuch a petition was filed with the Board,on September 14, 1964, and docketed as Case No. 4-RD-327. Respondent's indus-trial relations director, Noel England, testified that he was informed by the personwho appears to have been the leader of the group, an employee named Gallagher,that there were 356 employees who signed in support of this petition 6By letter dated September 17, 1964, the Union requested that the Respondent bar-gain with it for changes in the current agreement.On September 24, 1964, theRespondent replied in a letter advising the Union that Respondent had a "good faithdoubt that you now represent a majority of the employees in the bargaining unit,"declining to meet with the Union as requested and notifying the Union that Respond-ent desired "to terminate the existing labor agreement effective December 8, 1964."5In March of 1963, the first month in which the checkoff was operative, the Respond-ent checked off dues from 299 employees. In September 1964, the Respondent checked offdues from 269 employees.The problems of determining the exact number of authoriza-tions in force, as well as the problems of determining the number of employees in theunit at criticaltimeswill be considered hereinafter8Respondent subpenaed the attorney for the General Counsel to produce the list ofemployees supporting this petition from the Board's files, but stated that a stipulationas to the number of names would be acceptable in lieu thereofThe General Counselrefused to stipulate the number of names and filed a motion to quash the subpena, whichwas granted by me after full argument and due consideration.Respondent claims thatthe ruling was erroneous. In argument on the motion to quash the subpena, Respond-ent suggested two grounds for the admission of evidence that it was seeking* first, thatitwould corroborate England's testimony and second, that the evidence would prove ortend to prove that the Union was rejected by a majority of the employeesAs to thefirst point, I, as stated on the record, hold that since England asserts that he relied uponwhat he wastoldby Gallagher to be the number, without any investigation on his partof the actual number supporting the petition, the actual number is of only tangentialmaterialityThe actual number would not support England's testimony as to his con-versation with Gallagher, upon which alone, he relied.Gallagher's testimony might beprobative for that purpose, but it was not offeredIn any event, it is not error to refuseto permit Respondent to subpena Board files for purely cumulative evidenceMak-AllManufacturing, Inc. v. N.L R.B ,331 P. 2d 404 (C.A 2).With respect to the secondpoint, contrary to the contention of Respondent, the fact that the petition was filed withthe Board does not authenticate the signatures supporting itTo the extent that theseproposed facts might be relevant or material, they were within the possesssion ofGallagher, who was not called or shown to be unavailable. In these circumstances, Iam convinced that the application in this case of the Board's rule against disclosure ofthe Agency's Iles hasnot prevented Respondent from the full development of its defenseherein. CLIFTON PRECISION PRODUCTS DIVISION, ETC.559This decision was made by Respondent's industrial relations director, Noel Eng-land.England testified that four basic factors contributed to his doubt that theUnion continued to represent a majority of the employees in the unit. Briefly, thesewere (1) the fact that the Union originally was certified on the basis of a favorablevote of less than a majority of the actual number of employees in the unit (330 votedfor the Union out of a total unit of 660); (2) the receipt of a number of reports ofemployee dissatisfaction with the Union; (3) knowledge that the Respondent hadchecked off dues for 269 employees in September, which England believed to be lessthan a majority of the employees in the bargaining unit; (4) the receipt of Gallagher'sreport that 356 employees had executed a document in support of a petition for anew election,which had been filed with the Board.At the same time that England advised the Union that Respondent was decliningto bargain with it for a new agreement, Respondent also filed a petition with the Boardfor an election, docketed on September 24, 1964, as Case No. 4-RM-497.The record indicates that the Respondent continued to recognize and deal with theUnion for the purpose of administering the current agreement until its terminationdate.In December 1964, after the termination of the agreement, Respondent uni-laterally granted a wage increase to the employees in the unit.Both the petition in Case No. 4-RD-327, filed by the employees, and the petitionin Case No. 4-RM-497, filed by Respondent, for an election, were dismissed by theRegional Director on the basis of the issuance of the complaint in this matter.Uponappeal, the Board affirmed these actions of the Regional Director.Respondent, thus, is here accused of refusing to bargain with the Union as the rep-resentative of its employees in an appropriate bargaining unit in violation of the Act.Respondent admits that it has refused to bargain, but asserts that it was justified inthis action by its belief in good faith that the Union no longer represented a majorityof its employees.7Under well settled principles of law, during the first year after its certification,absent unusual circumstances, a labor organization is conclusively presumed to bethe representative of the employees in the bargaining unit and the employer must dealwith it as such.After the first year of certification, the presumption continues, but isrebuttable.Itmay be rebutted at an appropriate time, as at the end of a currentcollective-bargaining agreement, by a showing that the union clearly does not representa majority of employees in the unit, in which case the employer has no further obli-gation to deal with the union as the representative of the unit, unless the union's lossof majority status was improperly caused or contributed to by the employer.Theemployer, also, at the end of the certification year, or at an appropriate time there-after,may be relieved of an obligation to deal with the certified union, if the employerhas a good-faith doubt that the union continues to be the designated or selected rep-resentative of a majority of the employees in the appropriate unit.The Respondent does not here contend that the evidence clearly shows that theUnion had lost its majority status, but asserts that it raised the question of the Union'smajority in "good faith," within the meaning of the law.With respect to this issue,the Board has said inCelanese Corporation of America,95 NLRB 664, 673:By its very nature, the issue of whether an employer has questioneda union'smajority in good faith cannot be resolved by resort to any simple formula. Itcan only be answered in the light of the totality of all the circumstances involvedin a particular case.But among such circumstances,two factors would seem7 Respondent agreed at the hearing to the appropriateness of the bargaining unit inwhich the election was originally held.Based upon this agreement and the record asa whole I find the appropriate unit for bargaining pursuant to Section 9(b) of the Actto be:All production and maintenance employees, including model shop (prototype) em-ployees and parttime student employees, and truckdrivers employed by CliftonPrecision Products Division, Litton Precision Products, Inc. at its two plants locatedat Broadway and Marple Sts., Clifton Heights, Pa, and 557 E. Baltimore Pike (BoatHouse),Clifton Heights,Pa., but excluding professional and technical employees, in-cluding engineering department employees ; draftsmen ; tool designers ; methods de-partment employees,quality control analysis technicians;environmental test em-ployees; quality control gauge and instrument employees and quality control receivinginspection employees ; office production control employees, including expediters anddispatchers ; office and shop clerical employees ; purchasing department employees ;personnel department employees;salesmen ; guards;and supervisors as defined inthe Act. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be essential prerequisites to any finding that the employer raised themajorityissue in good faith in cases in which a union had been certified.There must,first of all, have been some reasonable grounds for believing that theunion hadlost its majoritystatus sinceits certification.And, secondly, the majority issuemustnothave been raised by the employer in a context of illegalantiunionactivi-ties, or other conduct by the employer aimed at causing disaffection from theunion or indicating that in raising the majority issue the employer was merelyseeking to gain time in which to undermine the union.The General Counsel asserts that the Respondent may not here assert a claim of"good faith," because of its alleged unlawful activities in unilaterally establishing ajob posting procedure and other alleged unlawful conduct causing employee disaf-fection from the Union.B. Establishment of the job posting procedureEarly in August 1964, Respondent posted a notice to its employeesannouncingthe introduction of a job-posting procedure, "consistent with Litton's employee rela-tionsphilosophy of providing career advancement opportunitiesfor itsemployees."As stated therein, over the signature of James W. Weidenman, a vice president of Lit-ton Industries and chief executive officer of Respondent:The chief feature of the plan is that production job vacancieswill be publi-cized to our employees prior to hiring candidates from outside theplant, therebyaffording Clifton personnel greater opportunities to advancetheir careers withthe Company, consistent with their job interestsand abilities.It is my sincere conviction as well as that of the Litton organization that thisCompany's continued growth will be dependent in largemeasureupon the peopleit employs.Not only is it the Company's aimto provide job securityinsofar aspossible, but also to offer career opportunities to those who are willingand ableto contribute to the Company's success. In short, it is our hopethat asthe Com-pany grows, our employees will grow along with it. The new job posting proce-dure, I believe, will be one step in that direction.Later in August, this procedure was confirmed and furtherdetails supplied in thecompany paper, "The Synchronizer," distributed to Respondent's employees. It wasthere explained that the decision to post all production job openingswas part ofRespondent's "continuing effort to improve employee relations and encourageemploy-ees to make a career with our company." It was stated that employees would have a24-hour period to consider and apply for such jobs and thatapplicantsnot acceptedwould be given the reason for their rejection.Prior to the institution of this procedure, the filling of job vacancies had been han-dled by the various foremen, based on their knowledge of thejob openingsavailableand their wishes in filling them.As a result, employees were uncertain of the basisused by supervisors in determining transfers from one job to another and were particu-larly concerned because the Respondent appeared to have a policyof filling higherrated vacant jobs by hiring from the outside, rather than promotingemployees fromwithin the present employee complement.Because of these concerns on the part of the employees, the Union sought, as partof its 1963 proposal for a collective-bargainingagreementwith the Respondent, a pro-vision for the posting of certain jobs before new employees were hired:This pro-vision was included among the clauses in the proposal dealing with the applicationof seniority.In pertinent part, the job posting proposal stated that "No new employ-ees shall be hired until ... employees who have requested transfer to the job havefirst been given an opportunity to fill such job. Such job openings shall be postedfor a period of five (5) full working days."Other clausesin theseniorityproposalprovided for the application of seniority of employees in the making oftransfers andpromotions, and the rates of pay in such situation.There is a dispute as to whether this job posting proposal, specifically,was dis-cussed during the bargaining negotiations.Witnesses for the General Counsel assertthat the subject was discussed briefly at one negotiation meeting, at least.Testimonywas adduced by ' Respondent that the Union's seniority proposal became enmeshedin fundamental and serious differences between the parties over seniority rights gen-erally,which were finally resolved without specific discussion of job posting. It isunnecessary to the decision in this matter that this dispute be resolved. It is suffi-cient to note that the proposal for a job posting provision was rejected by Respondentand no reference to lob posting is contained in the collective-bargainingagreement CLIFTONPRECISIONPRODUCTS DIVISION, ETC.561signed by the Respondent and the Union.8The final draft of the agreement wasprepared by Respondent's counsel at the request of the Union.Certain changes, notincluding job posting, were thereafter requested by the Union and some of thesewere agreed to by the Respondent and incorporated into thefinal agreement.Respondent's industrial relations director, England, who had not been employedat the Clifton plant at the time of the 1963 negotiations, testified that in July 1964,because of an anticipated large increase in new job openings, he recommended toRespondent's management that a job posting system be instituted.He stated that thiswas expected to serve the purpose of taking the burden off the foremen to fill jobvacancies and also provide opportunities to employees to advance and better them-selves.In England's view, the change was purely one of mechanics and did notprovide an additional benefit to employees, because, as he stated, the Respondent hadalways provided "an opportunity" for the employees "to get another job."The job posting procedure was instituted by Respondent without notification to orprior consultation with the Union.England agreed that it never occurred to him toconsult with the Union about this.He asserted that Respondent relied on "a transferclause" in the agreement, which he considered gave the Respondent the right to takeunilateral action in this situation, which will be discussed hereinafter.Although the Union filed a charge in this matter, alleging, in part, that Respondenthad "promised and made unilateral changes in terms and working conditions," andalso asserted to England that the Respondent's action indicated that Respondent wasnot willing to deal with the Union on a fair basis,9 the Union made no request to theRespondent to bargain concerning this matter after the institution of the job postingprocedure by Respondent.Respondent contendsrthat General Counsel's claim that Respondent violated theAct by its unilateral institution of the job posting procedure should be dismissed,first, "on the ground that the Union did not make a timely request to bargain over theinstitution of the job posting procedure" and, secondly, on the basis that "in any event,the Union clearly waived any right to compel the Company to negotiate about thejob posting procedure by the very terms of the Collective Bargaining Agreement."The provisions of the Agreement relied upon by Respondentin itsbrief in support ofthe latter position are the following, in pertinent part:ARTICLE XXIII. MANAGEMENT CLAUSE23.01Any of the rights, powers or authority the Company had prior to thesigning of this agreement are retained by the Company except those specificallyabridged, granted or modified herein.Accordingly, the Union recognizes andagrees that the management of the plant and the direction of the working forcesare vested exclusively in the Company.23.02 Among the rights and responsibilities which shall continue to be vestedin the Company, which is not intended as a wholly inclusive list, shall be:... topromote, transfer, and relieve employees from duty because of lack of work orother legitimate reasons, and to take such actions as the efficient operation ofthe plant and the necessities of the business shall, in the opinion of management,require, provided....... 10ARTICLE XXV. SCOPE OF AGREEMENT25 01 The parties acknowledge that during the negotiations which resultedin this agreement, each had the unlimited right and opportunity to make demandsand proposals with respect to any subject or matter not removed by law fromthe area of collective bargaining, and that the understandings and agreements8It is clear, however, that during the course of the bargaining sessions, one or more ofRespondent's top officials, other than Respondent's counsel and chief negotiator, hadoccasion to advise the Union that-they opposed intracompany transfers of employees be-cause this would be burdensome to Respondent and would require additional training ofemployees for jobs vacated in such transfers.0Union Representative Martin testified that he made such a statement in a meeting withEngland on September 10, which England denied.England, however, admits a discusssionwith Martin and others on November 18, in which a discussion of job posting and thecharges in this matter were discussedCharging Party's Exhibit No 7, a letter fromEngland to the Union supports the conclusion that the Union did not raise this issuebefore November 18. It is found that the comment was made by Martin to England onNovember 18, rather than on September 1010I have also noted in article XIV, "Seniority," paragraph 14 10, "Transfers," provid-ing: "There shall be no limitation on the Company's right to transfer employees." 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrived at by the parties after the exercise of that right and opportunity are setforth in this agreement.Therefore, the Company and the Union, for the lifeof this agreement, each voluntarily and unqualifiedly waives the right, and eachagrees that the other shall not be obligated to bargain collectively with respectto any subject or matter referred to, or covered in this agreement, or with respectto any subject or matter not specifically referred to, or covered in this agreement,even though such subjects or matters may not have been within the knowledgeor contemplation of either or both or the parties at the time they negotiated orsigned this agreement.It is now well established that not only is the Respondent under a duty to bargainexclusively with the chosen representative of its employees concerning the terms andconditions of their employment, but that the Respondent is under the correlativeobligation not to unilaterally change established employment conditions without con-sultation and bargaining with the representative of its employees, in the absence ofcircumstances excusing us or justifying such unilateral action.N.L.R.B. v. BenneKatz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736. Included withinthe terms and conditions of employment upon which the Respondent is required toconsult with the Union are job posting and the application of seniority thereto.ThePerry Rubber Company,133 NLRB 225; cf.General Electric Company,127 NLRB346.Respondent, however, contends that it was excused from any obligation to bargainwith the Union on the subject of the job-posting procedure, which was unilaterallyinstituted by Respondent, because the Union did not make a timely request ofRespondent to bargain concerning the subjectThe contention is obviously withoutmerit.One obligated to bargain under the Act may not thus claim that its own uni-lateral action, in derogation of that obligation, should also, serve as the very excuse forits failure to bargain.The Court of Appeals for the Fifth Circuit, in rejecting a simi-lar claim inArmstrong Cork Company v. N.L.R.B.,211 F. 2d 843, a case involving,inter alia,unilateral wage increases, stated (847, 848):Good taith compliance with Sections 8(a) (5) and (1) of the Act presupposesthat an employer will not alter existing `conditions of employment' without firstconsulting the exclusive bargaining representative selected by his employees, andgranting it an opportunity to negotiate on any proposed changes ....Here, wethink petitioner's action in . . . granting merit increases . . . without consultingtheir union as requested, constituted unilateral action which naturally tended toundermine the authority of their certified bargaining representative, and violatedthe above sections of the Act.We further find no justification for petitioner's action regarding the wageincreases from the union's failure timely to object, or specifically to requestbargaining on these issues,nor can we accept its excuse that the union wouldhave rejected a similarly offered wage increase as inadequate 11 [Emphasissupplied.]Respondent contends, nevertheless, that the Union had waived in advance, by theterms of the collective-bargaining agreement above noted, any right to be consultedor to require bargaining with respect to the institution of the job-posting procedure.It is, indeed, well settled that, in appropriate situations, a union may waive its rightto be consulted in the case of employer unilateral action concerning a bargainablesubject.However, such waiver, in derogation of rights granted by the statute, willnot be lightly implied, but must be clear ,and unmistakable.12 In fact, it has beenheld that the employer violates Section 8(a) (5) of the Act if he refuses to bargain ortakes unilateral action on a term or condition of employment, "unless it can be saidfrom an evaluation of the prior negotiations that the matter was `fully discussed' or`consciously explored' and that the Union `consciously yielded' or clearly and unmis-takably waived its interest in the matter." 1311 SeeInsulating Fabricators Inc., Southern Division,144 NLRB 1325, 1332;NewOrleans Board of Trade, Ltd.,152 NLRB 1258;ParisManufacturing Company,149NLRB 15'2N L R B. v. Perkins Machine Company,326 F. 2d 488 (C.A.1) ; The Timken RollerBearingCo. v. NL.R.B.,325 F. 2d 746 (C.A. 6), cert. denied 376 US. 971;N.L.R B. v.The Item Company,220 F. 2d 956 (CA. 5), cert. denied 350 U.S. 836;Smith CabinetManufacturing Company, Inc.,147 NLRB 1506;Cloverleaf Division of Adams Dairy Co.,147 NLRB 1410.'SeeProctorManufacturing Corporation,131 NLRB 1166, 1169; C &C PlywoodCorporation,148 NLRB 414; The Press Company, Incorporated, 121 NLRB 976. CLIFTON PRECISION PRODUCTS DIVISION, ETC.563Manifestly, the issue of job posting in this matter was not either "fully discussed"or "consciously explored" in the negotiations preceding the execution of the agree-ment here involved.While it is clear that the Union consciously agreed to the elimi-nation of its own job posting proposal, it cannot also be said, on this record, that theUnion also "consciously yielded"caste blanchetoRespondent to institute its ownjob posting procedure-at a time when Respondent was clearly opposed to the insti-tution of any job-posting procedure.14The mere fact that the Union proposed a job-posting procedure which was not accepted would not be evidence that it had therebyconsciously conceded its statutory rights with respect to the issue. "To hold that merefailure under such circumstances operates as a forfeiture of a statutory right wouldhave the effect of restricting a Union freedom in a legitimate area of collective bar-gaining.Itwould greatly lessen the possibility that a union would bring up mattersof this sort ... save in situations where [it] was sure it could achieve its demands orwhere it was willing to strike to [achieve] employer concurrence.This would be`disruptive rather than fostering its effect upon collective bargaining,' and hence con-trary to the broad policy directives of the Act." SeeAdams Dairy Co., supra,pp.1413-1414;Henry I. Siegel Co., Inc.,147 NLRB 594-595;The Press Company, Inc.,supra,978.Indeed if I were to infer any expectation or intent on the Union's part in agreeingto a contract here, without a job-posting provision, it would be that the Respondent'spromotion and transfer procedures would continue as in the past, without substantialchange, for there was no showing here that Respondent had indicated any desire tomake changes.15The fact that the contract confirms certain rights in Respondent to make promo-tions and transfers does not require a different answer, since the issue as to whethertheUnion "consciously yielded" its statutory rights here must be determined notalone upon the literal language of the agreement, but upon all of the facts in the rec-ord bearing upon the issues,16 which, as I have noted, militate against such a findingrather than support a conscious decision on the part of the Union here to concedeits statutory rightsIndeed, the literal language of the Agreement, standing alone, does not evidencethat clear intent upon the Union's part to knowingly relinquish its statutory rights,which would be required to support a finding of waiver in this matter. See John R.Peterson, et al. v. S. S. Wahcondah and Ahern Shipping Company, Ltd., et al.,331 F.2d 44, 48, defining waiver of statutory rights "as the intentional relinquishment of aknown right with both the knowledge of its existence and an intention to relinquish it."It is noted that in the instant case the rights reserved to the Respondent to transferand promote employees are merely those which "the Company had prior to the sign-ing of the Agreement" (See article XXIII, par 23.01), which rights "continue to bevested in the Company" (article XXIII, par. 23.02). Such "prior" rights clearly didnot include the right to take unilateral action concerning a bargainable subject whilethe Union was the certified bargaining representative.Nor does the "Scope of Agreement" clause confer any additional right upon theRespondentsinceit ismerely a customary "wrap up" clause which "does no morethan express the fact that the collective-bargaining contract was intended to repre-sent the completeagreementof the parties.SeeInternational Union of Electrical,Radio and Machine Workers V. General Electric Company,322 F. 2d 485, 489;NewYork Mirror, supra.1711England testified that he, also, had to overcome opposition in Respondent's owncamp to his proposal to institute job-posting procedures.11The Board has held that established past practices, whether to the benefit ordetriment of employees, become themselves conditions of employment, which an employerisprivileged to continue until changed through bargaining with representatives of theemployees, but which the employer is also obligated not to change without consulting thebargaining representativeSeeShell Oil Company,149 NLRB 283;New Orleans Boardof Trade, Ltd.,supra.19New York Mirror, Divisionof theHearst Corporation,151 NLRB 83417 The cases cited by Respondent, as well as other cases in which the Board has foundin the language of the bargaining agreement a waiver of the right to be consulted withrespect to changes in working conditions, involve situations in which either the plainmeaning or the necessary implication of such language, or the actions of the parties tothe agreement, indicates a conscious acquiescence in the employer's unilateral actionNone of these cases involved a situation in which the Respondent had unilaterally grantedemployees benefits.SeeInternational Shoe Company,151 NLRB 693,Ador Corporation,150 NLRB 1658,General Motors Corporation,149 NLRB 396,Shell Chemical Company,217-919-66-vol. 15 6-3 7 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, there is a clear distinction that must be made between contract rightsand statutory rights,18 which has significant application in this situation.Thus,while Respondent's institution of the job posting procedure involved here may not bea violation of the agreement, for there is no limit in the agreement on the Respondent'sright in this respect, this is not the issue before us.19An arbitrator, looking only atthe agreement, might conclude that the job-posting procedure was a permissiblemechanism to effectuate Respondent's contractual freedom to transfer and promoteemployees for proper operational purposes,20 as Respondent's industrial relationsdirector, England, suggested in his testimony.However, it is clear that Respondentconsciously conceived and used the job-posting procedure here not merely as amechanism to achieve a proper operational objective, but as a means of endowingthe employees with "career advancement opportunities" involving significant pros-pects of employee job security-in short, benefits which the Union had sought toobtain for the employees, but which had been rejected by Respondent.21Whatever another tribunal might determine with respect to the Respondent's con-tractual right to take such action, it has long been established that it is a violation ofthe statute for an employer to grant unilaterally to employees benefits which havebeen denied or not offered to the employees' bargaining representative.22Both theBoard and the courts have repeatedly had occasion to note that such unilateralaction, or other attempts to bargain directly with employees in derogation of thebargaining representative, obstruct the policies of the Act favoring collective bar-gaining 23 and have "as a normal and foreseeable consequence" the "impairment oftheUnion's prestige," seeInsulating Fabricators, Inc., supra,1332, and tend "toundermine the authority of the certified bargaining representative."SeeArmstrongCork Company v. N.L.R B., supraat 847.In view of the foregoing, it is found that Respondent was under a statutory duty tonotify and bargain with the Union as the collective-bargaining representative ofemployees in the appropriate unit prior to the institution of the job-posting proce-dures involved herein, which duty was not waived by the Union.The failure ofRespondent to fulfill that duty and afford the Union an opportunity to negotiate withrespect to this condition of employment prior to its unilateral establishment byRespondent violated Sections 8(a)(l) and (5) of the Act.C.Withdrawal from union checkoff and membership 24The collective-bargaining agreement which ended the strike at the Clifton plantwent into effect, as has been noted, on December 9, 1963, for a period of one year.Although the agreement contained no provisions compelling membership in theUnion, it did provide that Respondent would check off dues in favor of the Unionfrom the pay of any employee, who, after December 9, 1963, executed a voluntaryauthorization permitting such deduction.The agreement also provided that such149 NLRB 298;Kennecott Copper Corporation (Chino Mines Division),148 NLRB 1653;Leroy Machine Co., Inc,147 NLRB 1431.Cf.New York Mirror, supraThese casesare clearly distinguishable from the present matterIn other cases involving contractclauses of a character similar to that involved here, the Board found no waiver of statu-tory rightsSeeProctor Manufacturing Corporation, supra; C of C Plywood Corpora-tion,supra; New Orleans Board of Trade, Ltd, supra; Smith Cabinet ManufacturingCompany, supra; Puerto Rico TelephoneCo, 149 NLRB 95018 SeeThe Timken Roller Bearing Co. v. N L.R.B., supra,751.1° See C ofC Plywood, supra; Smith Cabinet, supra20 SeeAsa Bros. Co., Inc,31 LA 426, 428; cf.Kaiser Aluminum of Chemical Corp ,31LA 951.21Apparently aware of the problem involved, Respondent's industrial relations directortestified to the opinion that the job posting procedure conferred no benefit upon theemployees, but was a mere mechanism to facilitate promotions.This is not credited22Armstrong Cork Company v. N L R B., supra; N L.R B. v. J H Allison Company,165 F. 2d 766 (C.A.6) ; Aztec Ceramics Company, a division of Texstar Corporation,138NLRB 1178.23N.L.R.B. v. Katz, supra, J I Case Company v. N.L R B ,321 U S. 332,Medo PhotoSupply Corporation v. N.L R B.,321 U S 678.24About 37 of the witnesses called by the parties testified with respect to some aspectof this issue.There are many conflicts and some inconsistencies in the testimony. Itwould unduly burden this decision to relate all of the instances, reconcile each of the in-consistencies and resolve all of the contradictions herein.All of these matters havebe carefully considered.Only that part of the testimony and evidence adduced whichis consistent with the findings herein is credited CLIFTON PRECISION PRODUCTS DIVISION, ETC.565authorizationswould be automatically renewed unless revoked by notice to theRespondent and the Union by registered mail, not more than 65 and not less than 60days prior to the expiration of the agreement, thus making October 5-9, 1964, the"escape period."Itwas stipulated that when the Respondent made the first checkoff of dues inMarch 1964, there were in effect 299 checkoff authorizations.There is no evidenceas to the total number of employees at that time.However, the Respondent was stillrecalling employees in March 1964, who had been on strike.IndustrialRelations Director England testified that, shortly after coming to theClifton plant, he began receiving reports of employee dissatisfaction with the Union,commencing in January 1964, and running through September.These were, he felt,unusually heavy in June and July.A number of the other supervisory personnel tes-tified with respect to their personal experiences in this regardWith the exception ofsome individuals, however, I do not believe, for reasons discussed hereinafter, that theevidence shows a crystallized and rooted rejection of the Union among the employeesprior to August 1964 In August, however, a movement to withdraw from the check-off of dues and, perforce, from the Union, took shape and achieved velocity.The activities with respect to this movement began shortly after the first week inAugust, when the plant vacation period ended, and shortly after a dinner meeting ofRespondent's supervisors and managerial personnel on August 11, at the Alpine Inn,at which, in answer to a query from the floor, the procedure for revocation of checkoffauthorizations was explained to thse in attendance.There is no question but that during this period a substantial number of the lettersof withdrawal from checkoff and the Union executed by employees were drafted bysupeivisoiy and managerial peisonnel, in some cases typed on Respondent's equip-ment by Respondent's personnel using Respondent's materials.25Itapparentlybecame a standard procedure for these letters to be held by supervisory and mana-gerial personnel for the employees and were returned to the employees immediatelyprior to the October "escape period."All of these activities were apparently carriedon during working hours.It is suggested by Respondent that "the widespread movement of the employees tocancel their checkoff and withdraw from the Union" was "touched off" by an "inci-dent" in the plant division coming under the general supervision of Production Man-ager David Brown.We shall, therefore, consider this situation in some detail.Brown is one of three or four production managers at the Clifton plant with approx-imately 30 persons working under him, including several foremen. In June 1964,according to Brown, an employee named Donnelly told Brown that he wanted to getout of the Union and asked Brown how to do this Brown ascertained the procedureset out in the contract from England and informed Donnelly that such action was thenpremature.However, about a week later, Brown states, Donnelly was back againrequesting that Brown write a letter of withdrawal for him. Brown advised Englandof this and states that "England told me there was no point.Don't do it now " Alsoduring the period prior to August, Brown testified, he took four employees, notincluding Donnelly, to England for assurance that they would not lose their jobs ifthey withdrew from the Union.After Brown returned from vacation in August, he asserts that Donnelly becamea pest with his insistence that Brown help him write a letter to get out of the Union.Brown again went to England about this and "was told that [Donnelly] should notwrite the letter at this time."However, Biown states that sometime shortly there-after, he gave in to Donnelly's importunities in this respect and typed the required twoletters of withdrawal for Donnelly, and, at Donnelly's request, agreed to hold the let-ters for him until the appropriate time for sending them off.26Brown testified that he reported his action in assisting Donnelly to England, whowas quite upset about Brown's action and asked Brown why he did it, saying "Itdoesn't have to be done. It doesn't have to be done now, or something to that effect."25 It is clear that the employees and their supervisors equated withdrawal from thecheckoff as withdrawal from the Union. In the circumstances of this case that would berealistic and I reject the argument of General Counsel that an inference adi erse toRespondent should be drawn from the fact that some supervisors drafted letters ofwithdrawal from the Union for employees who stated only that they isished to be relievedof checkoff of union duesCfMovie Star, Inc. et at.,145 NLRB 319, 3202 "The record is convincing that this occurred during the second week of August (thefirst week after return from vacation)Brown placed the writing of the letter and theAlpine Inn meeting as occurring a week or two after the return from vacationHow-ever, the meeting took place on August 11Other credible evidence indicates the begin-ning of the withdrawal movement as a week to 10 days prior to August 21. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown stated that thereafter, beginning about a week after the Donnelly "incident,"he and his foreman supplied letters of withdrawal to a number of employees, whichwere also retained by supeivision for the employees, at their requestHe stated thathe continued to prepare letters for the employees because, having done so for oneperson, he felt he must do the same for the others.However, he asserts that he didnot report these actions, further to England because he did not want to make England"more unhappy."England, on his part, testified that the morning after Brown reported Donnelly'sletter to him, he had reports from foremen that Brown's action in supplying the letterof withdrawal had spread all over the plant, and other employees were asking forlettersEngland stated that this caused him to change his previous instructions onthe subject, and that he now advised the supervisors they could give assistance in-respect to such letters, so long as the supervisor (lid not initiate the question of theemployee withdrawing, or hold on to the letters.England stated that this change inpolicy, together with his instruction that the supervisors should not hold on to theseletters, was communicated directly to some foremen, but was particularly given to the"product managers" (among whom, as noted above, was Brown) to pass on to theother supervisors.It is difficult to understand, therefore, how Brown should havecontinued to remain unaware of the change in policy, as his testimony indicates It isfurther difficult to comprehend why England's asserted additional instruction tosupervisors not to hold on to the withdrawal letters was not obeyed, for it clearlywas not followed. Indeed, England, rather than attempting to secure compliancewith his instruction, states that he acceded to the procedure of holding these letters,and ended by holding some of the letters for employees, himself.At the end ofSeptember, England gave instructions to the foremen to return the letters they wereholding to the employeesRespondent argues, in essence, that it was not responsible for the employee with-drawal movement, that no threats or promises of benefits were made, and that, withrare exceptions, the initiative for the preparation of withdrawal letters came fromthe employees and not from the supervisors.On the basis of the record as a whole,however, I am convinced that Respondent's involvement with and responsibility forthe withdrawal movement was much more substantial than Respondent concedes.Nicholas Tecco, a former supervisory employee of Respondent, who impressedme as a credible witness,27 testified that he and Brown, his superior, talked aboutemployees withdrawing their checkoff authorizations and speculated as to whetherthe employees knew the mechanics of withdrawing from the Union and consideredtalking to the unionized employees to see if those who wanted to get out werefamiliar with the mechanics of withdrawal.Tecco testified that he and Browntalked among themselves as to "how this should be handled" and considered sayingto "union employees" that the Union had a year in the plant, and "How about givingLitton a year in the plant."Tecco further testified that in talking to at least oneemployer, himself, he said that the Union had been in a year and he "thought itwould be a good idea if Litton had a year to show what they could do." He furthertold this employee that he thought "Litton was a better paying company thanClifton Precision was" and that "Litton was a better organization to work for thanClifton Precision was" and suggested that this would be grounds to give Litton time,perhaps a year or so, to be union free, "to see if things could be better than they hadbeen when it was owned by just Clifton Precision." 28There is credible testimonyby a number of employees that other supervisors made similar statements to them.Thus employee Duffy testified that Supervisor Sachs said Duffy "ought to giveLitton a chance, and they have a lot of benefits and all, and the union wasn't doingmuch good ... he says that he made out by Litton paying his hospitalization, on hisbills and all, `they would probably give you benefits,' and all."Former employee Wick testified that Sachs had stated ". . . the way I recall it, itwas that he actually told me about the benefits we would get not to have a union;that-like they sold stocks to the-or the supervisor was able to buy stocks; that asm Tecco appeared to be a disinterested witness, restrained, even reluctant, in his testi-mony for the General Counsel who called him.48 It is clear that Tecco was it supervisor within the meaning of the Act at the timeof these occurrences.Although General Counsel relies on Tecco's testimony in his brief,General Counsel did not allege his activities to be violative of the Act.Brown testifiedthat he discussed with his subordinate supervisors assisting employees who might notknow the mechanism of getting out of the Union, but denied discussing with Tecco bene-fitsLitton could give or telling Tecco to ask employees if they knew how to get out ofthe Union.To the extent that Brown's testimony is inconsistent with that of Tecco,the testimony of the latter is credited. CLIFTON PRECISION PRODUCTS DIVISION, ETC.567I recall, he even mentioned the Company would have a pension plan in time.Heactually spoke good for the Company if we would not have a union see. And so hesaid it would be nice if I would sign a card to withdraw."Employee Invanocchi testified that Supervisor Malmowski "was telling me aboutwhat Litton's can do for us and what side of the fence I'd like to be on......Both employees Fanean and Ferrari testified that on separate occasions Super-visor Rosato argued to them that they had given the Union a year and should nowgive Respondent a chance.Employee Gorman testified that Edward Brink, whose supervisory status is con-sidered hereinafter, after asking her what the Union had done for her and whethershe intended to withdraw from the Union, "began to tell me about the new companythat had taken over Clifton Precision and the new management and why didn't Isee what they had to offer."It is clear, therefore, that a number of supervisors, through use of this argument;ie.,giveRespondent a chance to show what it could do in comparison with theUnion's past performance, sought to induce employees to withdraw from the check-off and the Union.The evidence also supports the conclusion that a number of supervisors took theinitiative in asking employees if they wanted to withdraw and in offering assistancefor the purpose of withdrawal from the Union and the checkoff.Moreover, theevidence is convincing that this activity was not isolated as the Respondent argues,but is mdicati%e of a pattern of conduct.Reference has been made to ForemanTecco's testimony in this regard.The record also contains evidence of other activityof the same character, which is either not controverted or is substantially admitted.Employee Grace Kovacik testified that her supervisor, Edward Porter, approachedher on three occasions to withdraw from the Union.On the first occasion, as statedby Kovacik, "He said, I guess you know about the paper that's going around to besigned, and are you interested in signing it.He was very nice, spoke very nice tome.And that's how he put it."Kovacik asked for time to think it over. Shortlythereafter,Kovacik states that Porter approached her again and asked whether shehad made up her mind about signing the paper, and later approached her a thirdtime with the same question, at which time Kovacik told Porter she would not sign.Porter testified that he did approach Kovacik with respect to withdrawal fromthe union checkoff, because he "had heard rumors that she was possibly disgruntledwith the union."Porter further admitted that he approached Kovacik on a secondoccasion and asked again if she "wanted to know how to get out." Porter statedthatKovacik still said she was not positive about this, but that he did not askKovacik about the matter again.To the extent Porter's testimony conflicts with that of Kovacik, I credit the latter'stestimony.Porter had also assisted two other employees with letters of withdrawalprior to talking to Kovacik, to the point of having Respondent's personnel officetype up the letters for the employees and had held the letters for those employees.Since Porter talked to Kovacik, as a result, in part, of these prior conversations andactivities, it is also found that the reference to a "paper" in Kovacik's testimonyreferred to letters of withdrawal from union checkoff and the Union, as indicatedby Porter.Similarly, Foreman Rosato testified that he took employees Fanean and Ferrari,separately, into the hallway to talk with them because he had heard that they wantedto talk to him.Again, this arose in a context involving assistance by Rosato toemployees in the preparation of letters of withdrawal from the Union and checkoff.The record is clear that Rosato had this in mind in approaching these employees,as evidenced by his testimony that when Ferrari said she did not want to talk tohim, he nevertheless persisted, first asking if she was sure she did not want to talkto him, and finally asking, "Are you sure you don't want to talk to me perhaps aboutwithdrawal from the Union checkoff?"On the basis of the testimony of Ferrari and Fanean, it is found that Rosato urgedthese employees to withdraw from the Union and the checkoff. In so doing, Rosatoargued to Fanean that the Union was "falling apart," and that she would be surprisedhow many had signed "the paper," while in talking to Ferrari, he compared thesituation to a "sinking ship " Similarly, each testified that he argued that they hadgiven the Union a year and that Respondent should have a chance.He advisedboth he would be available to assist them if they desired.To the extent thatRosato's testimony conflicts with that of Fanean and Ferrari, the testimony of thelatter two is credited.Employee Katherine Kelly testified that after she had "let it be known" that shewas interested in getting out of the Union, her supervisor, Dorothy Wiltshire, stoppedher and told her that Wiltshire had heard that Kelly wanted to get out of the Union. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Kelly agreed, Wiltshire supplied her with the necessary letter and held it forher for a period.29Employee Josephine Greising testified to a conversation initiated by Joseph Grande,identified as assistant to the mechanical engineer, or assistant manufacturing engi-neer, and a former supervisor of Greising, in which he interrogated her with respectto her opinion of the Union and, when she expressed satisfaction, advised her that"most everyone" was signing out, showed her some signed letters to that effect, andsuggested that she ought to consider doing so also.Thereafter, on another day,Grande asked her if she had made up her mind and when Greising stated that shewas not going to sign out of the Union, stated "do you mean you would cut yourown throat?"Greising answered "Yes." 30A quite similar conversation withEdward Brink, a methods engineer and former supervisor of Joanna Gorman, wasrelated in the credible testimony of Gorman.Neither Brink nor Grande deniedthis testimony.Respondent contends that neither is a supervisor within the meaningof the Act and that Respondent is not responsible for their actions. I do not agree.Both Grande and Brink are former foremen, presently stationed in productionareas where they have responsibilities directly affecting production operations.Therecord shows that their status in the Respondent's organization continues to be on alevel at least equal to that which they occupied as supervisors.They continue to besalaried and attend meetings dealing with production problems which are limited tomanagement personnel.31They are not covered by the collective-bargainingagreement.While both of these men are presently occupied with production problems mainlyinvolving contacts with production supervisors, each has significant and regularcontact with production employees, during the course of which they have occasionto give orders and instructions to such personnel in respect to the work in whichthey are involved. It is clear that in such instances, the production employee con-cerned is expected to carry out the orders and instructions given by these men.Brink has had occasion to reprimand the employee who regularly assists him on apart-time basis and has been consulted as to his evaluation of this employee's workby the supervisor for whom this employee also works.Brink has on occasionreplaced this supervisor, in his absence as foreman of the department.The super-visor to whom Grande is responsible testified that he would expect Grande toreport to him unsatisfactory or commendable conduct on the part of employees withwhom Grande works, but that Grande has not had occasion to do so.He has,however, criticized some employees' work.Respondent contends, in essence, that insofar as Brink and Grande have contactwith production employees, their position with respect to the employeeis similarto that of a group leader, who is covered by the contract. I do not agree. BothBrink and Grande occupy positions in the managerial hierarchy distinctly superiorto that of the group leader.On the basis of the record as a whole, I find that bothBrink and Grande have authority, using their independent judgment, to responsiblydirect employees in the performance of their work, and are thus supervisors withinthe meaning of the Act. Indeed, if these two men did not meet the technical require-ments of a supervisor as defined in Section 2(11) of the Act, it is clear that they are29Respondent stipulated that Wiltshirewas asupervisor within the meaning of theAct and it was indicated that General Counsel would amend the complaint to specificallyallege this incident.He did not do so, but relies upon it in his brief.Respondent didnot cross-examine Kelly, and Wiltshire did not testify.30Duringthe conversation on the previous day, Grersing testified that when she in-dicated resistance to revoking her checkoff, Grande asked if she were willing to "washher job down the drain 9"Greising's testimony with respect to theseremarksby Grande,which were not denied, are credited.However,sincein these conversations both Grandeand her supervisor, Rose, specifically assured Greising that her job did not depend uponher unionstatus, it is clear that these remarks were not meant as a threat.Both remarksseem to have been rhetorical questions used as a very strong manner of advising thatGreising did not know where her best interests lay.Taken in thatsense,these statementsbecome compatible with the remainder of the conversationIt also becomes more com-patible with the remainder of the evidence in the case, which is notable for almost com-plete lack of threats to employees by Respondent31 PersonnelManager William Wallace first described the invitation to attend thesemeetingsas a "list of the foremen who were invited to attend " Later Wallace andIndustrial RelationsManager England stated that there were certain persons on the listwho were not foremenThose identified, however, were management personnel and per-sons employed in the personnel department.Grande stated that he considered that heattended these meetings "in a supervisorycapacity " CLIFTON PRECISION PRODUCTS DIVISION, ETC.569part of the managerial complex in Respondent's operations and were treated byRespondent as such.Each of these two men, former supervisors of the two employ-ees involved, respectively, were placed in a strategic position to translate to theemployees the desires and policies of management.Both attended Respondent'sproduction meeting at the Alpine Inn on August 11, 1965, where advice with respectto employee withdrawal from the checkoff was given to those assembled.Brinktestified that his knowledge of the "escape period" resulted from this meeting.Thesubsequent activities of both these men, in regard to employee withdrawal from thecheckoff and the Union, paralleled that of contemporaneous activities of othersupervisors.Grande, indeed, appears to have had access to letters of withdrawalleftwith other supervisors and used them to solicit and encourage employee with-drawal from the checkoff and the Union. In the circumstances, Respondent may befairly held to be responsible for their activities set forth above.N.L R.B. v. DesMoines Foods, Inc.,296 F. 2d 285 (C.A.8); N.L.R B. v. Solo Cup Company,237 F.2d 521 (C A.8); N.L.R.B. v. Fiore Bros. Oil Co., Inc. & Amalgamated Union Local355, 317 F 2d 710 (C.A. 2); seeN.L.R.B. v. Mississippi Products, Inc.,213 F. 2d670, 672-673.Other testimony confirming the conclusion that supervisors took the initiative inseeking to induce or assist withdrawals from the Union and Union checkoff wasgiven by witnesses Palmer, Duffy, Wick, and Ivannochi, which I credit.A detailedresolution of each incident is not necessary here 32Further, in regard to Respondent's involvement with the letters of withdrawal,General Counsel offered the testimony of employee Elizabeth Kilman, who hadpreviously been quite active in the Union.Kilman testified that on August 25, 1964,she had a conversation with John Rogacz, one of Respondent's production managers,during which he asked if she were having "any trouble."Kilman testified, "I said,'No, no trouble unless the trouble we're having with the Company."' "He stoppedfor a second and said 'You mean about the letters and things7' I said 'Yes' .I hope you don't expect me to sign any.He says, 'No, you won't be asked.'And Isaid something about how many were there and he said he couldn't tell me exactly,but the company had them in the three numbers...." Thereafter Kilman testifiedhe said about how much better it was going to be with Litton, and I says,'Well I can't buy it about Litton-they're a new company but we have been dealingwith them since December the 5th.' I said, 'That's what a lot of people have beentold but it's not true'. . . . I said, 'Unless this management changes, you're going tohave another union.'He said that's why they're going to treat us differently becausethe next time a union came in it would be ninety-five percent for the union andthey didn't want it."Kilman was a particularly impressive witness.Her testimony was not denied andit is credited.33In support of its contention that the employees sought out supervisors to obtainassistance in withdrawal of union checkoffs of membership, and that these activitieswere not initiated by the supervisors, Respondent adduced testimony with respectto these matters from at least 11 supervisors.Almost without exception, these super-visors testified that employees came to them for assistance in preparing letters ofwithdrawal, which the supervisor then prepared or had his superior or the personneloffice prepare. In almost every instance the supervisor testified he was requested bythe employee to hold the letters for the employee until the time for mailing andthat he did.Some of the supervisors asserted that they carefully advised the33 Two points in the testimony, however, require special mention: (1) Because of theconfusing nature of the testimony, I make no finding with respect to a statement con-cerning employee DiMichael attributed to Supervisor John Sachs by employee Duffy. Itis noted that the General Counsel, also, has not urged the point in his brief(2)Thereis testimony by Paul Wick, whom the undersigned finds to be a credible witness, thatwhen Wick, in a conversation with Supervisor Fiala, questioned the Respondent's rightto let employee Lightcap go for being active in the Union, Fiala replied that it was "justnatural that they would want to get rid of some of the leaders." It is noted, however,in connection with this testimony, that Fiala was not the supervisor of either Wick orLightcap.Fiala further appears to have been on terms of personal friendship withWick, and such was the tone of the conversation involved here.Fiala, also, so far asthis record is concerned, was not involved in employee withdrawals from the Union orcheckoff."This evidence was offered on rebuttal and General Counsel disavowed any intent tourge it as independent instance of violation of Section 8(a)(1).There is no allegationin the complaint naming John Rogacz. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that the letterscould be withdrawnat any time,and, also, upon returningthe letters to the employees,advised them that it wasup to the employeewhetheror not the letters weresent in.Itisclearthatinstructions to return the letters tothe employeeswere issuedby Respondent's industrial relations manager just beforethe date upon which theymightproperly besent in bythe employees.34I,although notcreditingall of the testimonyof these supervisors,find that credibleuncontroverted evidencedoes supportthe contention that, beginningwith themiddle of August1964, a numberof employeescame to supervisors for assistanceinwithdrawingfrom the checkoffand the Union,and that the supervisors gave toor obtained material assistancefor the employeein this respect,including holdingletters of withdrawalfor the employees and returning them to employees at theappropriate time.However,I cannot agreethatthe evidence shows that the actions of the employeesin this situationwere merely voluntaryacts flowingnaturally, anduninfluenced byRespondent,out of a well of discontent and dissatisfactioncaused by the Union, asurged by theRespondent.To do so wouldrequire me to ignorethe obviousrealitiesof the matter.First of all,the question arises as to the reasonfor the sudden outburst in Augustof withdrawal letters which could not validly be used until October.Respondentsuggests the inference of employees bursting from an unwantedcaptivityof havingto pay dues,triggeredby the actionof Brown in composinga letter for Donnelly.This, however,ignores the Respondent's action,just priorthereto, inunilaterallygranting the employees job posting privileges,which wasquite significant.Theconsequences of this actionby Respondent,as it must have anticipated,served toundermine the prestige and standingof the Unionin the eyesof the employees andthus prepared the way forthe actionsthat followed.SeeArmstrong Cork Companyv.N.L.R.B.,211 F. 2d 843;InsulatingFabricators, Inc.,144 NLRB 1325.Nor is therecord convincingthat the supervisoryinvolvement in employee with-drawals resulted from a situationwhich leftthe managementof theRespondent noreasonable alternative,asRespondent seems to urge.The credibletestimony offormersupervisorTecco shows that ProductManager Brown was engaged in dis-cussionwithhis subordinatesas to affirmative methods ofovercoming employeeinertia and stimulating employee action in the areaof withdrawalfrom unionadherence.Brown's testimony itself indicates no particular reluctance to become involved inthis area.It is otherwisedifficultto explainwhy one ofRespondent'sproductionmanagersshould permit a rank-and-file employee to make a pest of himself bycontinuingon 10, 15, or 20 occasions to ask for a letter of withdrawal from theUnion after Brown had refusedthe request.Itmust beassumed that Brown didnot so much discourageDonnelly fromseeking such assistance as to put him offto a future time.Thiswould be consistentwith Brown's testimony as to the instruc-tions he statedthathe receivedfrom England.Brown testifiedthat he spoke toEngland on at least two occasionsabout writing a letter for Donnelly.On the firstoccasion he states"England toldme there wasno point.Don't do itnow";on thesecond occasion,"I said, `Look I-why can't I help him outand write a letter as Iwas askedby him andget himoff my back.' I was told that he shouldnot write theletter atthis time "[Emphasis supplied ]Thisisconsistentwith England's testi-mony that,when foremen came to him concerningthe problem of employee with-drawal, ". . .in the earlierdays my reply was it was the sixty-fifth day and it wascertainly not the timetoget involved in this sort of thing.This was mygeneraltype of replyto them-just as it was toMr. Brown." [Emphasissupplied.]Indeed, even Industrial RelationsDirectorEngland's resistance to supervisoryinvolvementin employee withdrawals from the Uniondoes not seem to have beenvery stouthearted.England very quickly decided to let the bars down once Brown'saction in regard to Donnelly becameknownFurther,even though England assertsthat he instructedthe supervisors, if they assisted employees,not to keep the lettersbecause "that was somethingthe companywas not interested in holding on to," itdoes not appear that he made any substantial effort to sustain this instruction, and,in fact endedby holdingon to a number of these letters himself.94The extent of supervisory involvement in the withdrawal movement is shown by thefact that among the 16 supervisors who testified(out of a total of 75 to 80 supervisors),the testimony shows at least 30 instances of assistance by supervisors in the preparationand holding of such letters.There were 173 letters of withdrawal received by the Unionbetween October 5 and 9, 1964. CLIFTON PRECISION PROD_ CTS DIVISION, ETC.571After a protest by the Union that supervisors were engaging in improper activities,the supervisors were advised by an instruction dated August 21, 1964, that theyshould not"encourage,discourage or in any manner interfere with the individualemployee's right to participation in check-off or union membership,"and, further,that, "If an employee inquires as to how withdrawal from check-off may be accom-plished, the supervisors may advise the employee of the contractual provisions forwithdrawal and explain how this may be accomplished."However, as has been noted,the supervisors had already been instructed by England that they could write lettersof withdrawal for the employeesMoreover,by the time the later written instruc-tion to the supervisors was issued,the supervisory involvement in the movement towithdraw was already substantial and the movement itself had gained considerableimpetus. It was not until August 27, that Respondent posted a notice to the employ-ees advising that"Whether or not an employee participates in the checkoff of uniondues or union membership is a matter of personal and individual choice," whichwould have"no bearing on his employment."After the so-called Donnelly `incident,'the record reveals that it was a matter ofcommon knowledge among a substantial part of the supervisory force, as well asthe employees,that employees were securing letters from supervisors,without appar-ent distinction then being made that this was being done only on the initiative ofthe employees.35In any event,as has been found, supervisors and managerial agentsof the Respondent did, in a substantial number of instances,take the initiative ininterrogating employees with respect to their desire to continue financial support ofthe Union and remain in the Union,and in inducing the employees to withdrawfrom membership in and support of the Union.In a number of cases this solicita-tion was accompanied by suggestions that such withdrawal would be in the employ-ee's best interests,since the new company,Litton Precision Products,Inc.,was in aposition to afford the employees more advantageous conditions of employment. Inthis context,the idea conveyed,clearly,was that the employees would be morelikely to receive such advantages without the Union.To employees who had veryrecently seen the new company unilaterally grant significant protection in jobsecurity,which the Union had been unable to secure for them, these assertions wouldhave particular impact.36I therefore find, on the basis of the entire record, that Respondent's interrogationof employees with respect to their desire to continue affiliation and support of theUnion, and its solicitation,inducement and encouragement of; and active participa-tion in employee efforts to withdraw from Union affiliation and support of theUnion constituted interference,restraint,and coercion of employees in the exerciseof rights guaranteed by Section 7 of the Act and therefore violated Section 8(a)(1)of the Act 37ss In fact,both management and employees appear to have considered these letters as"Company letters."This is evidenced by Rogacz'conversation with Kilman,Grande's useof letters apparently being held by supervisors in trying to persuade Greising to sign,and is also indicated by the testimony of employee i\largarettaKelly,who insisted she usedher own letter in withdrawing,and did not use the"Company letter" (a remark she sub-sequently sought to disavow).16 i do not find that Respondent engaged in acts of coercion or threats to the employees.The only evidence of this character involved supervisors Grande and FialaThese werenot only isolated,and out of character with respect to the gencial treatment of employeesshown by the record,but the only such activity linked with the withdrawal movement,that of Grande,was effectively neutralized,as has been noted37SafewayCabs,Inc ,146 NLRB 1334,CurtisMathes iliana[acturing Company,145NLRB 473,Movie Star, Inc , et al.,145 NLRB 319 ;Reilly Tar CC Chemical Coi poration,151 NLRB 1503Porter County Farm Bureau Co-operativeAssociation,Incorporated,133 NLRB 1019;Winn-Dixie Stores, Inc., et al ,128 NLRB 574;Heaton Furniture Com-pany,111 NLRB 342 SeeGene Hyde,d/b/aHyde'sSuperMarket,145 NLRB 1252,1260-1261.See alsoEdward Fields,Inc v. NLRB,325 F 2d 754, 759-760, holdingthat supervisory assistance to employees in withdrawing from a union, given at the em-ployees' request, may constitute a violation of theActThefacts in the instant case aresimilar to the situations in the cases cited and the holdings in those cases are controllinghere, rather than the readily distinguishable fact situations and holdings in the casescited by Respondent*(Martin Theatres of Georgia.,Inc, d/b/a WTVC,126 NLRB 1054;AliceHazen,et al, d/b/a Hazen d Jaeger Funeral Home,95 NLRB 1034;.N7L R Bv.WestOhio Gas Company,172 F. 2d 685(C.A.6) ; Perkins Machine Compaivy,141NLRB697). 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint in this matter was amended at the hearing to allege, as a separateviolation of the Act,that Respondent had discriminatorily maintained and appliedthe prohibition in the collective-bargaining agreement against union activity,solici-tation of union membership or collection of union dues by employees during work-ing hours.The facts show that,in accordance with that provision,employees weregenerally restrained from such interdicted activities.The record also shows that theactivities of supervisory and managerial personnel in respect to employee withdrawalfrom union membership and support detailed above was carried on during workinghours.In his brief,General Counsel does not urge this matter as a separate violation of theAct, but refers to it only in connection with General Counsel's argument that Respond-ent supplied substantial,material, and tangible assistance to its employees in respectto the withdrawal movementRespondent'sbrief relies uponN.L.R.B.v.UnitedSteelworkers of America,CIO (Nutone,Inc.),357 U.S.357.However,the Courtthere held that whether an employer violated the Act by engaging in activities whichthe employer forbade to his employees and the union was a matter to be decided onthe facts of each case 38It has already been found on the basis ofallthe facts in this matter that Respond-ent violated the Act by reason of its involvement in employee withdrawals from unionmembership and support.There is no need under the circumstances to also deter-mine whether each and every aspect of each and every act of Respondent, standingalone, would also violate the Act. I therefore conclude that the finding of violationalready made is sufficient and no separate finding is required.D. Respondent's alleged doubt of the Union's majority statusRespondent contends that it had good grounds in September 1964, for doubting thatthe employees in the appropriate unit desired continued representation by the Union,and was therefore justified in refusing to bargain with the Union for a new contract.Four principal bases are asserted in support of Respondent's position.It is stated,first, that Respondent relied on the fact that only a bare majority ofthe employees voted in favor of the Union originally,indicating that the Union wasnever strongly supported by the employeesHowever, in my opinion,this factor isso signally offset by the fact that two-thirds of the employees shortly thereafter sup-ported the Union in a 11/2 month strike, as to merit little consideration. It is foundthat Industrial Relations Director England was awaie that a substantial majority ofthe employees did not work during the strike 39Secondly, England states that reports of employee dissatisfaction with the Union"had some influence"on his decision that the Respondent should no longer dealwith the Union.Ihave given considerable attention to this assertion, par-ticularly with respect to the situation existing prior to August 1964.Consideringthe large group of employees with which we are here concerned. I believe thatthe evidence of employees'dissatisfaction prior to August 1964 is not particularlyimpressive and rather illustrates the almost insuperable problem of determin-ing the desires of a large group of people on the basis of casual reports, over-heard conversations and the forceful statements of a few outspoken individuals.Thus, only about 25 employees were identified as expressing dissatisfaction with theUnion at the times that can be placed before August 1964.40Although Englandstated that he "felt" that the reports increased in June and July, reference to theinstances of such reports to which he testified,and to the testimony of supervisorswho England stated gave him such reports,furnish no substantial support for suchassertion.In fact, four of the supervisors(Rose, Rosato, Porter,and Dougherty)who England states reported employee dissatisfaction to him in June and July, made° The Board has held,in appropriate circumstances,that permitting the circulation ofantiunion petitions during working hours while prohibiting prounion activities violates theAct.SeeMonroe Auto Equipment Company,146 NLRB 1267,1274; see alsoStandardManufacturing Company,147 NLRB 1608, 160999England testified that he did not know that substantially more people were on strikethan voted for the UnionHowever,he also testified that he had been informed thatonly a little over 200 employees worked during the strike and he was also aware that 660employees had been eligible to vote in the election10While there was some testimony as to talk overheard by supervisors in the cafeteriaand some other generalized recollections of employee statements,these are considered toovague and indefinite to be reliableSeeLaystrom ManufacturingCo , 151 NLRB 1482,footnote 8.Cf.The Randall Company, Division of Textron,Inc.,133 NLBI:289, 293,footnote 10. CLIFTON PRECISION PRODUCTS DIVISION, ETC.573no mention in their own testimony of employee dissatisfaction with the Union atthat time.41Itmay well be that England was unduly influenced in his judgmentby a few employees who, he recalled, personally expressed their dissatisfaction tohim in June and July, and apparently made a considerable impression upon him.There was unquestionably some dissatisfaction with the Union prior to August,but the record is not convincing that there was widespread defection from theUnion prior to that time.Whether this would have occurred in the absence ofaction by Respondent undermining the Union and encouraging employee withdrawalbecomes a moot question in the face of the evidence that such action did occur.Subsequent to August, 1964, Industrial Relations Manager England testified thathe was most impressed, first, by the fact that as of September 13, 1964, the Unionhad only 269 employees on checkoff 42 out of a total of 610 employees on that date,and secondly, by the information received about the same time from employeeGallagher that 356 employees had supported the decertification petition.While the number of employees on checkoff is a factor to be consideredin assess-ing Respondent's asserted good-faith doubt, it is by no means conclusive and mustbe appraised on the basis of all the facts 43Of considerable importance here is thefact that Respondent's employment picture was in a state of considerable flux, asRespondent was aware.During August and September, Respondent's hiring ratewas four to five times the normal rate . There were 26 new hires in August, 15 newhires from September 1 through September 14 and 33 new hires from September 14through 30Thus, there were 41 new employees as of the date England stated hemade his decision not to further recognize the Union and about 74 new employeesabout the time he notified the Union of his decision. Since, under the contract,these employees were on probation with Respondent for the first 60 days of theiremployment (art XIII of the agreement) they could not be expected to executecheckoff authorizations before the expiration of that period.During this same period in September, the record shows widely varying reportsand estimates made by Respondent of the total number of employees in the unit at theClifton plantOne report of the number of employees at the Clifton plant as ofthe week ending September 13, 1964, shows 610 in the unit 44 The petition for anelection filed by Gallagher on September 14, 1964, estimated the number of employ-ees in the unit at 597, a figure supplied to Gallagher by England.Moreover, onSeptember 24, 1964, when Respondent filed its own petition for an election, Englandestimated that there were approximately 585 in the unitAs has been previously noted, as of September 13, Respondent's record shows atleast 273 employees on checkoff, and Respondent was aware of 7 other employeeswho were paying their dues directly to the Union.Thus, if the number of employ-ees in the unit were adjusted by the number of probationary employees at any timeafter September 13, it would appear that the Union had close to or an actualmajority of employees known to Respondent to be paying dues.In my opinion, these figures demonstrate that, based on checkoff records, it cannotbe said with assurance, that the Union did not represent a majority of the employeesat the times that Respondent refused to bargain with the Union.41Out of a maximum of 75 to SO supervisors, England identified 28 as having madereports of employee dissatisfaction with the Union to himFifteen of these are positivelyidentified as making such reports in June or July, 2 as making such reports in eitherMay or June, and 1 "all year long " Of these 18 supervisors only 8 testified at thehearingEmployees who were questioned with respect to this, on cross-examination,stated that they were aware of criticism of the Union prior to August, but not of anydesire towithdraw from the Union prior to August4iEngland obtained this number from a memorandum received as Respondent's ExhibitNo. 8.Reference to that exhibit, however, shows a minimum of 273 checkoffs in forceon that date. 269 employees for whom dues were actually checked off, 3 who did not workduring that period, and 1 on leaveThe record also raises the possibility, which I doubt,that there were other employees on leave who were on checkoff and were not counted43CompareThe Randall Company,supra,holding an employer justified in doubting aunion's continued majority status, even though a majority of its employees continued oncheckoff, withGulfmont Hotel Company,147 NLRB 997, holding an employer, in differentcircumstances, not justified in believing that a union had lost its majority status, even'though less than a majority of the employees were on checkoff.44Respondent stated that it would not produce an official payroll because of con-fidential information containedthereon. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs was well stated by the Trial Examiner inGulfmont Hotel Company, supra(1001-1002), in a Decision adopted by the Board:Employees for various reasons unconnected with their desire to have a unionrepresent them, may fail to execute checkoff authorizations.There may besome who prefer, as a matter of principle, to pay their financial obligations inperson; there may be others who prefer to decide when and if they can affordto spare the money for dues and fees; and there may even be some who arewilling to vote for and accept union representation but who decide to be freeriders and enjoy the expected benefits of representation without paying for themat all.Accordingly, although the voluntary signing of checkoff authorizationsby a majority in the unit may be considered as evidence of a union's majoritystatus, the converse is not true.Itmust further be assumed that the Union's ability to secure additional checkoffauthorizations during this period was adversely affected also by Respondent's actions,which, as has been found, served to undermine and destroy the Union's status inthe eyes of the employees.4aFor the same reasons, it must be held that the alleged employee support of thedecertification petition relied upon by England was likewise the product of the eventswhich the Respondent had set in motion, and cannot, therefore, be considered thevoluntary expression of the employees' choice as to representation by the Union.In his testimony upon redirect examination, for the first time, England assertedthat he was also influenced in his doubt of the Union's status, by the resignation lateinAugust of the president of the Union, allegedly because he was concerned oversupport of the Union by the employees. It was my understanding from England'soriginal testimony on the point, which is borne out by the transcript, that the resigna-tion was due to the Union president's concern over employee support for himself,personally.However, assuming that the resignation was rooted in employee defec-tion from the Union in August, such defection, as we have noted, was the result ofRespondent's own conduct contributing to that end, and thus does not constitutea basis for a doubt of the Union's support by the employeesAs the Board stated inCelanese Corporation of America,95 NLRB 664, after theend of the certification year, an employer may be insulated against a charge that ithas refused to bargain in violation of the Act, by a doubt of the Union's continuingmajority status, only where such claim is made "in good faith," upon "reasonablegrounds," and is not raised "in a context of illegal antiunion activities, or otherconduct by the employer aimed at causing disaffection from the Union or indicatingthat in raising the majority issue the employer was merely seeking to gain time inwhich to undermine the union "Assessed against this standard, it cannot be said that Respondent's conduct in thismatter satisfies the requirements of "good faith," or constitutes a valid defense tothe complaint that it has violated the Act by refusing to bargain with the Union.SeeRohlik, Inc.,145 NLRB 1236;Porter County Farm Bureau Co-operative Associa-tion, Incorporated,133 NLRB 1019;Laystrom Manufacturing Co.,151 NLRB 1482;see, also,Moore's Seafood Products, Inc.,152 NLRB 683. It is therefore held thatby its refusal to bargain with the Union on and after September 24, 1964, theRespondent violated Sections 8(a) (5) and (1) of the Act.46It follows, therefore, that Respondent's action in unilaterally instituting a wageincrease in December, after the expiration of the agreement, without consultationwith the Union, was also a violation of Section 8(a)(1) and (5) of the Act, andit is so held.46 Itappears that the Union obtained 16 new checkoff authorizations in July, but noneInAugust 1964.England first testified that the 16 new authorizations had been sub-mitted from July through September 1964, but later corrected his testimony to state thatnone were received after the vacation period (the last week in July and the first weekto August). I consider this to be further evidence of lack of widespread disaffection forthe Union in July, as contrasted with the situation in August.SeDuring the hearing General Counsel adduced evidence apparently intended to showthat Respondent refused to bargain on changes in the agreement with the Union asearly as September 10, 1964Respondent's testimony denies thisGeneral Counsel inhis complaint and brief urges only September 24 as the first date on which the refusalto bargain occurredFor this reason, and because of substantial questions as to Re-spondent's obligation to bargain on amendments to the agreement at the earlier time,Ihave not passed on this matter. In any event, this would make no difference in theOrder hereinatter provided CLIFTON PRECISION PRODUCTS DIVISION, ETC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE575The activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondent Company engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (5) of the Act I shall recommend thatthe Respondent cease and desist theiefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire case, I makeCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 137, International Union of Electrical, Radio & Machine Workers, AFL-CIO. is a labor organization within the meaning of Section 2(5) of the Act.3.The unit appropriate for collective bargaining within the meaning of Section9(b) of the Act is that set forth in footnote 7 above.4.On September 24, 1964, and at all times thereafter the Union was, and con-tinues to be the exclusive representative of the employees in the appropriate unitfor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.5.Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) and (5) of the Act.6The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that Clifton Precision Products Division,Litton Precision Products, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from.(a)Refusing to recognize and bargain collectively with Local 137, InternationalUnion of Electrical, Radio & Machine Workers, AFL-CIO as the exclusive bargain-ing representative of its employees in the unit herein found appropriate.(b) Soliciting, urging, and assisting employees to withdraw from the Union orrevoke checkoff authorizations in favor of the Union(c) In any like or related manner interfer!ng with, restraining, or coercing employ-ees in the exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies of(a)Upon request bargain collectively with the above-named labor organization asthe exclusive representative of the employees in the unit herein found appropriatewith respect to rates of pay, wages, hours of employment, and other terms or condi-tions of employment, and, if an agreement is reached, embody such understandingin a signed agreement.(b) Post at its plants at Clifton Heights, Pennsylvania, herein referred to as theClifton plant, copies of the attached notice marked "Appendix." 47Copies of thesaid notice, to be furnished by the Regional Director for Region 4, shall, after beingsigned by Respondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter,S7 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDin conspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to comply withthe Recommended Order herein made 48w In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local 137, InternationalUnion of Electrical, Radio & Machine Workers AFL-CIO, as the exclusive bar-gaining representative of all our employees in the appropriate bargaining unit,with respect to rates of pay, wages, hours of employment, and other terms andconditions of employment, and if an agreement is reached, embody such under-standing in a signed agreement.The appropriate bargaining unit is:All production and maintenance employees, including model shop (proto-type) employees and part time student employees and truck driversemployed by Clifton Precision Products Division, Litton Precision Prod-ucts, Inc. at its two plants located at Broadway and Marple Streets, CliftonHeights, Pennsylvania, and 557 E. Baltimore Pike (Boat House), CliftonHeights, Pennsylvania, but excluding professional and technical employ-ees, including engineering department employees; draftsmen; tool design-ers;methods department employees; quality control analysis technicians;environmental test employees; quality control gauge and instrument employ-ees and quality control receiving inspection employees; office productioncontrol employees, including expediters and dispatchers; office and shopclerical employees; purchasing department employees; personnel departmentemployees; salesmen; guards and supervisors as defined in the Act.WE WILL NOT Solicit, urge, and assist employees to withdraw from the Unionor revoke checkoff authorizations in favor of the Union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations, to join or assist Local 137, International Union of ElectricalRadio & Machine Workers, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their choosing or to engage in con-certed activities for their mutual aid or protection.All our employees are free to become, remain or refrain from becoming or remain-ing,members of Local 137, International Union of Electrical, Radio & MachineWorkers, AFL-CIO, or any labor organization.CLIFTON PRECISION PRODUCTS DIVISION, LITTONPRECISION PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612.